*916MEMORANDUM **
Frederick Douglass Bennett, Sr., a California state prisoner, appeals pro se the district court’s order denying leave to file his 42 U.S.C. § 1983 action in forma pauperis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.1998) (per curiam), and we affirm.
If it appears from the face of the proposed complaint that the action is frivolous or without merit, a district court may, at the outset, deny leave to proceed in forma pauperis. See id. Consequently, the district court did not abuse its discretion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.